Eish, C. J.
The alleged contract, the specific performance of which is sought in this case, has been held by this court in Gray v. Lynn, this day decided, not to be binding on Lynn, the defendant in the present case, for the reason that there was a variance between the written offer by Wiggins, tlie plaintiff herein, to purchase the realty, the subject-matter of the alleged contract, and the alleged written acceptance of the same by the defendant, Lynn. It follows that, as the same variance appears from the petition in the present case, the trial court properly sustained the general demurrer to the petition.

Judgment affirmed.


All the Justices concur.